STATE OF MINNESOTA                          November 19, 2015

                                                                               Om:cEOF
                                  IN SUPREME COURT                         API!'B.I.A1ECcuns

                                         A14-0504


In rePetition for Disciplinary Action against
Matthew Harvey Jones,
a Minnesota Attorney, Registration No. 0286412.



                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed an

amended and supplementary petition for disciplinary action alleging that respondent

Matthew Harvey Jones committed professional misconduct warranting public

discipline--namely, engaging in a pattern of neglect, inadequate client communication,

failing to deposit client funds in trust, failing to promptly account for and return client

property, sending false and misleading solicitations, making false statements to clients,

failing to enter into appropriate written fee agreements, failing to deposit advance

retainers into a trust account, failing to supervise nonlawyer assistants, sharing legal fees

with a nonlawyer, knowingly depositing an insufficient funds instrument into his trust

account resulting in an overdraft in the account, and failing to cooperate with the

disciplinary system. See Minn. R. Prof. Conduct 1.3, 1.4, 1.4(aX3), (aX4), and (b),

1.5(b)(1) and (3), 1.15(a), (c)(3), (c)(4), and (c)(S), 1.16(d), 5.3(b) and (c), 5.4(a), 7.1,

7.3(b)(1) and (c), 8.1(b), and 8.4(c), and Rule 25, Rules on Lawyers Professional

Responsibility (RLPR).



                                              1   ~
       Respondent waives his rights Wlder Rule 14, RLPR, withdraws his previously

filed answer, Wlconditionally admits the allegations in the amended and supplementary

petition, and with the Director recommends that the appropriate discipline is an indefinite

suspension with no right to petition for reinstatement for 12 months.

        The court has independently reviewed the file and approves the recommended

disposition.

        Based upon all the files, records, and proceedings herein,

        IT IS HEREBY ORDERED THAT:

        1.      Respondent Matthew Harvey Jones is indefinitely suspended from the

practice of law, effective 14 days from the date of the filing of this order, with no right to

petition for reinstatement for 1 year.

        2.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR.

        3.      Respondent may petition for reinstatement pursuant to Rule l8(a)-(d),

RLPR.        Reinstatement is conditioned on successful completion of the professional

responsibility portion of the state bar examination and satisfaction of continuing legal

education requirements pursuant to Rule 18(e), RLPR.

        Dated: November 19, 2015                         BY THE COURT:



                                                         David R. Stras
                                                         Associate Justice



                                              2